Citation Nr: 1712589	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-11 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to May 2008.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that, in addition to the accredited representative above, the Veteran has authorized Mark Bean, an accredited agent from the same firm, to assist in the preparation of the case, as indicated on the addendum to the VA Form 21-22a of record.

An informal conference was held before a Decision Review Officer (DRO) at the RO in October 2010.  A hearing was held before the undersigned Veterans Law Judge at the RO in September 2016.  The conference report and a transcript of the hearing are of record.

During the conference, the DRO clarified that the Veteran was challenging the RO's denial of service connection for PTSD and the initial evaluation assigned for the service-connected TBI in the February 2009 rating decision.  The Veteran did not perfect an appeal as to the other issues in that decision.

The undersigned Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration, and he also submitted a written waiver of such consideration.

In a May 2015 rating decision, the RO assigned a separate 30 percent evaluation for headaches as secondary to the service-connected TBI, effective from the day after the Veteran's separation from service.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased evaluation for TBI and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current acquired psychiatric disorder, diagnosed as adjustment disorder with mixed emotional features, that had its onset during his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as adjustment disorder with mixed emotional features, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Veteran has contended that he developed a psychiatric disorder following incidents that occurred during his deployment to Iraq.  Specifically, he has indicated that his duties placed him in close proximity to combat conditions, such as improvised explosive device (IED) explosions.  See, e.g., January 2010 written statement; September 2016 Bd. Hrg. Tr.

The Veteran's service records confirm that he was assigned to duty in Iraq and list his military occupational specialty as a Bradley Fighting Vehicle System Maintainer.  A May 2007 personnel action report confirms that he was riding in a vehicle as a gunner on a supply mission when the driver reacted to an IED, for which the driver was awarded a Combat Action Badge.  The Veteran's Company Sergeant during that deployment confirmed that the Veteran had served in Iraq with him, and he indicated that he had knowledge of that IED incident.  See October 2014 written statement.  On review, this documented incident constitutes an in-service event.  Thus, the dispositive issue is whether there is a relationship between a currently diagnosed acquired psychiatric disorder and his military service.

The Veteran's service treatment records show that he was found had a normal psychiatric evaluation at the time of the May 2006 entrance examination.  He also denied having a medical a history of nervous trouble of any sort (anxiety or panic attacks) and depression or excessive worry.

A January 2008 service treatment record shows that the Veteran reported that he had just returned from Iraq (one month earlier) and had been experiencing sleep problems, memory problems, and headaches since August.  He also reported that he had sustained a blast injury from an IED and "started l[o]sin' it."  He was becoming forgetful and had a low mood and a fear of lashing out.  He was discharged from the hospital emergency department with a diagnosis of an adjustment disorder.  Shortly thereafter, service records from that same month show that he was treated for being drunk on duty for which he was also disciplined.  See, e.g., January 2008 EMS patient care report and January 2008 developmental counseling form; April 2008 Article 15 record of proceedings.

A February 2008 service treatment record shows that the Veteran presented for a separation physical and reported having depression that had started six months earlier while he was serving in Iraq.  The Veteran had an abnormal psychiatric evaluation at the time of the February 2008 separation examination, which revealed that he had depression and alcohol abuse.  He also reported having nervous trouble of any sort (anxiety or panic attacks), frequent trouble sleeping, depression or excessive worry, and receipt of counseling on the corresponding report of medical history.  The examiner noted that the Veteran was taking multiple medications for depression.

In a March 2008 developmental counseling form, the counselor indicated that the Veteran had been diagnosed in November 2007 with an adjustment disorder with mixed anxiety and depressed mood, chronic, as well as borderline personality disorder.  The counselor recommended the Veteran for an administrative separation at the time the form was completed.  Significantly, the Board observes that the original diagnosis in November 2007 did not include a diagnosis related to alcohol use, which supports the Veteran's report that he began drinking when he returned from Iraq "to deal with everything that was going on," as opposed to a preexisting drinking problem.  See Bd. Hrg. Tr. at 13. 

The Veteran underwent a March 2008 mental status evaluation in connection with his separation processing.  The clinical psychologist diagnosed the Veteran with alcohol dependence and adjustment disorder with mixed disturbance of emotions and conduct (Axis I) and borderline personality disorder (Axis II) and recommended that he be separated from service (Chapter 5-13).  In so finding, the clinical psychologist noted ongoing symptoms of depression, including irritability, problems with sleep, withdrawal, isolation, and dysphoria.

The post-service Vet Center treatment records show several appointments from 2009 to 2012 for a working diagnosis of PTSD.  See, e.g., September 2009 intake evaluation.

The Veteran was provided VA examinations in January 2009, December 2014, and June 2015.  The January 2009 VA examiner diagnosed the Veteran with alcohol dependence and insomnia and indicated that the symptoms of each mental disorder could be delineated from each other; however, the examiner did not provide a clear etiology opinion.  The examiner did note the Veteran's reports of the circumstances of his service in Iraq related to IED explosions, as well as his report that he started drinking heavily after he returned from that deployment.

The June 2015 VA examiner diagnosed the Veteran with alcohol use disorder, severe (Axis I) and an unspecified personality disorder (Axis II) and determined that those diagnoses were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examination request shows that this examination was to consider whether the Veteran had a psychiatric disorder other than PTSD.  On review, it does not appear that the examiner considered the complete history of the development of the Veteran's psychiatric problems, inasmuch as the remainder of the record reflects that he stopped drinking to excess several years prior to that examination.  See, e.g., March 2013 VA TBI examination report.  The examiner also did not discuss the in-service adjustment disorder diagnosis or the diagnosis of insomnia on the prior VA examination.

On the other hand, the March 2013 VA TBI examiner noted that, given the finding of mental health diagnoses in the service treatment records and the Veteran's current psychological symptoms (in the setting of no current or reported recent alcohol use), VA may want to consider re-evaluation of the Veteran for a mental health condition as a result his military service.

In addition, the December 2014 VA examiner diagnosed the Veteran with an adjustment disorder with mixed emotional features, including irritability, anxiety, and depression and alcohol use disorder, in remission, not related to the adjustment disorder.  The examiner explained that the Veteran did have some symptoms referable to PTSD, he but did not meet the full criteria; rather, he met the criteria for adjustment disorder.  The examiner determined that the Veteran's adjustment disorder was related to his deployment in Iraq, including being involved in the May 2007 IED explosion (noted as the main stressful event), and was also compounded by his headaches.  In so finding, the examiner reviewed the claims file and took a history of the Veteran and determined that his psychiatric problems had been ongoing since his deployment.  The Board finds that this opinion is probative, as it is based on a review of the medical evidence, as well as on an evaluation during which a history was solicited from the Veteran, and is supported by adequate rationale.

In an October 2016 opinion, a private psychiatrist (Dr. J.H.) diagnosed the Veteran with PTSD and depression secondary to PTSD and determined that PTSD was due to his combat trauma experiences in Iraq, particularly the death of his best friend killed by an IED when they were in the same convoy in August 2007.  The Board notes that the December 2014 VA examiner determined that the May 2007 IED explosion was a stressor adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity, but did not address the August 2007 incident.  The August 2007 incident has not otherwise been verified.  See 38 C.F.R. § 3.304(f)(3) (non-combat events for which the Veteran's lay testimony alone may establish the claimed stressor include those related to actual or potential IEDs) and 75 Fed. Reg. at 39847-49 (July 13, 2010) (VA has specifically declined to expand the rule for non-combat stressors to include the opinion of any psychiatrist or psychologist).

In reaching this decision, the Board acknowledges that the Veteran has been diagnosed with various psychiatric disorders.  However, the benefit sought on appeal is granted in a manner consistent with the fact that the most probative evidence shows that the proper diagnosis for the Veteran's current service-related psychiatric disorder is an adjustment disorder.  Moreover, the psychiatric symptomatology in the December 2014 VA examination report and October 2016 private evaluation are substantially similar, and the single evaluation assigned for the psychiatric disability would be assigned under the same rating criteria.  Thus, the Board concludes that service connection for adjustment disorder with mixed emotional features is warranted.  

	
ORDER

Entitlement to service connection for adjustment disorder with mixed emotional features is granted.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claim.  Specifically, it appears that there may be outstanding, relevant private treatment records, as detailed in the directives below.

The Veteran was most recently provided a VA TBI examination in December 2014, and a clarifying opinion was obtained in April 2015.  The Veteran has submitted evidence suggesting that this disability has increased in severity since that time.  See, e.g., October 2016 private evaluation from Dr. J.H.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, an additional examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of this disability.

In addition, the issue of TDIU has been raised by the record.  In particular, the Veteran reported during the March 2013 VA examination that he was last employed in September 2012 and currently did odd jobs for people, including working on cars.  During the December 2014 VA examination, the Veteran reported that he worked about seven to eight hours a week for his mother and stepfather's apartment complex business.  In the October 2016 private evaluation, Dr. J.H. indicated that the Veteran's impairments, including his service-connected TBI, were so severe and now long-standing that he met the criteria for unemployability.  Thus, the AOJ should develop the issue of entitlement to TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected TBI.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from the Grays Harbor Community Hospital.  See January 2010 written submission and September 2016 Bd. Hrg. Tr. at 14.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected TBI.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the VA examination reports and opinions dated from 2008 to 2015, as well as the October 2016 private evaluation from Dr. J.H.  The March 2013 VA examination report contains the results of an in-service December 2007 head/brain CT.
It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In so doing, the examiner should include an evaluation for each of the aspects that are characteristic of a TBI (cognitive, emotional/behavioral, and physical).

In addition, the Veteran is separately service-connected for headaches secondary to the service-connected TBI and a psychiatric disability.  If the examiner is unable to distinguish between the symptoms associated with the residuals of TBI other than headaches and any symptoms associated with those separately service-connected disorders, he or she should state so in the report and provide an explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


